Name: Decision of the EEA Joint Committee No 14/98 of 6 March 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of work and working conditions;  rights and freedoms;  social protection
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/20 DECISION OF THE EEA JOINT COMMITTEE No 14/98 of 6 March 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 35/97 (1); Whereas Council Directive 96/97/EC of 20 December 1996 amending Directive 86/378/EEC on the implementation of the principle of equal treatment for men and women in occupational social security schemes (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 20 (Council Directive 86/378/EEC) in Annex XVIII to the Agreement: , as amended by:  396 L 0097: Council Directive 96/97/EC of 20 December 1996 (OJ L 46, 17.2.1997, p. 20). Article 2 The texts of Directive 96/97/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 270, 2.10.1997, p. 23. (2) OJ L 46, 17.2.1997, p. 20.